Felton, Chief Judge.
1. Suffice it to say without setting out in detail the evidence, that there was ample evidence to authorize the finding that the deceasedls “attack” of December 23, 1955, was not precipitated by any exertion on the part of the deceased in the performance of his employment duties, and that his death on April 10, 1956, of a congestive heart failure was not contributed to by an accident arising out of and in the course of his employment on December 23, 1955. A finding was authorized that the most the deceased did to exert himself on December 23, 1955, was to turn out the lights in the employer’s offices after the annual Christmas office party and there was ample evidence that this exertion could not have in any way contributed to his death on April 10, 1956.
2. There was evidence to authorize the finding that notice of an accident was not given to the employer as required by law.
The court did not err in affirming the full board’s award denying compensation.

Judgment affirmed.


Quillian and Nichols, JJ., concur.